
	
		I
		112th CONGRESS
		1st Session
		H. R. 2620
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2011
			Mr. Schweikert (for
			 himself, Mr. Grijalva,
			 Mr. Franks of Arizona,
			 Mr. Pastor of Arizona,
			 Mr. Cole, and
			 Mr. Denham) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To provide for treatment of members of a certain Indian
		  tribe under the Native American Housing Assistance and Self-Determination Act
		  of 1996.
	
	
		1.Native American Housing
			 AssistanceThe last
			 undesignated paragraph under the heading Management and
			 Administration—Administrative Provisions in title II of the Departments
			 of Veterans Affairs and Housing and Urban Development, and Independent Agencies
			 Appropriations Act, 1992 (Public Law 102–139; 105 Stat. 760) is amended to read
			 as follows:
			
				For purposes of the Native American Housing
				Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.) and any
				successor Federal housing program, members of the Pascua Yaqui Tribe who reside
				within the State of Arizona in the communities of Guadalupe, Tucson, Coolidge,
				Eloy, Chandler, and Scottsdale, shall be considered (without fiscal year
				limitation) as residing on an Indian reservation or Indian area.
				.
		
